DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/23/2020 and 7/8/2020 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
This action is in reply to the application filed on 4/3/2020, wherein:
Claims 1-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method for processing and documenting a digital transaction which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts, sales .  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1-21 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: processing and documenting a digital transaction.  The steps of: (a) receiving, identification information from at least a first user device associated with a first user; (b) identifying the first user based on the identification information; (c) receiving purchase order information from the first user device including a digital signature based on a first user certificate associated with the first user; (d) sending, to at least one second user device associated with a second user, the purchase order including a purchase identification number associated with the purchased order; (e) receiving a confirmation of the purchase order from the second user device, the confirmation including a second digital signature based on the certificate associated with the second user; (f) generating a second confirmation message indicating acceptance of the purchase order by the second user including the signatures of the first user and the second user; (g) sending to at least the first user device and the second user device, the second confirmation message; (h) generating a report including the purchase order, the confirmation message, the purchase identification number and the signatures of the first user and the second user; and (i) recording the report in a secure log, when considered collectively as an ordered combination, recite the abstract idea of processing and documenting a digital transaction. 
Independent claim 1, as drafted, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions including agreements in the form of contracts, sales activities, and business relations.  For independent claim 1, the steps of: (a) receiving, identification information from at least a first user device associated with a first user; (b) identifying the first user based on the identification information; (c) receiving purchase order information from the first user device including a digital signature based on a first user certificate associated with the first user; (d) sending, to at least one second user device associated with a second user, the purchase order including a purchase identification number associated with the purchased order; (e) receiving a confirmation of the purchase order from the second user device, the confirmation including a second digital signature based on the certificate associated with the second user; (f) generating a second confirmation message indicating acceptance of the purchase order by the second user including the signatures of the first user and the second user; (g) sending to at least the first user device and the second user device, the second confirmation message; (h) generating a report including the purchase order, the confirmation message, the purchase identification number and the signatures of the first user and the second user; and (i) recording the report in a secure log, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts, sales activities, and business relations.  Receiving digital signatures from users for a purchase order and generating a confirmation is a contractual agreement for participants in a business relationship for sales activities.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite additional elements including generic computer components such as “a trading platform computer system, a first user device, and a second user device, and a secure log”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the independent claim recites an abstract idea.  
Dependent claims 2-21 recite similar limitations as independent claim 1; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2-5, the additional limitations of: wherein the identification information includes user credential associated with the first user; wherein the identification information includes a username and a password associated with the first user; wherein the identifying step includes a step of accessing, by the trading platform computer system, user information associated with a plurality of validated users and comparing the identification information to the user information to identify the first user; wherein the purchase order information includes product information, quantity information and price information, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts, sales activities, and business relations, because these further describe the user information and purchase order information.
In claims 6-9, the limitations of: wherein the receiving step (c) includes a step of validating the digital signature of the first user; wherein the receiving step (c) includes a steps of: (j) determining whether the purchase order complies with limitations associated with the first user; and in the case where the purchase order does not comply, sending a request for authorization to at least one associated user; receiving a second purchase order signed by the at least one other user using a certificate associated with the at least one associated user, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts, sales activities, and business relations because these further describe the step of receiving purchase order from the first user.
In claims 9-11, the limitations of: and wherein the sending step (d) includes generating a purchase identification number uniquely associated with the purchase order and adding it to the purchase order sent to the second user; wherein the purchase identification number is based on the type of product associated with the product information; wherein the purchase identification number is used as a seed to provide a tuple to be stored in the secure log operatively connected to the trading platform computer system, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts, sales activities, and business relations because these describe the purchase identification number and further describe the step for sending the purchase order to the second user. 
In claims 12-15, 17, 20, and 21, the limitations of: (j) sending, by the trading platform computer system, the purchase order to a third user device associated with a third user, where the third user is a trusted entity with authority to release funds; and (k) receiving, by the trading platform computer system from the third user device, a funds confirmation message including a signature of the third user based on the certificate of the third user confirming there are sufficient funds to complete the purchase; and wherein the sending step (j) and the receiving step (k) are performed before step (e); (j) receiving, by the trading platform computer system, a purchase confirmation signed by the first user and confirming receipt of the product; (k) receiving, by the trading platform computer system, a seller confirmation signed by the second user confirming receipt of the price of the product; (j) sending, by the trading platform computer system, the report to a regulatory authority; (j) generating, by the trading platform computer system, an agreement document indicative of a transaction associated with the purchase order; (k) sending, by the trading platform computer system to at least the first user device and the second user device, the agreement document; (1) receiving, by the trading platform computer system, the agreement document including the first user signature and the second user signature; and (m) storing, by the trading platform computer system, the agreement document in the secure log, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts, sales activities, and business relations because these describe contingencies that are taken into consideration when applying the abstract idea.  
In claims 16, 18, and 19, the limitations of: (l) storing, by the trading platform computer system, the purchase confirmation and the seller confirmation in the secure log; wherein the recording step further comprises: generating, by the trading platform computer system, a tuple based on the report, where a purchase identification number is used as a seed and the additional information is used as a second part of the tuple; and storing the tuple in the secure log; wherein the secure log may be a computer log associated with the trading platform computer system and may include log information associated with each event associated with the trading platform computer system; , under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts, sales activities, and business relations because these further describe the recording step and the log that is recorded. 
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the trading platform computer system, the secure log, the first user device, the second user device, and a third user device”.  If a claim limitation, under its broadest reasonable interpretation, 

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claim 1 only recited the additional elements of “a trading platform computer system, a first user device, and a second user device, and a secure log”.  A plain reading of Figures 5A-1 – 5D-2, 7A-1, 7B, 7C, 9A-10, and associated descriptions in the specification in at least: para. 00104 stating “trading platform 1000 may be implemented using, or may include, one or more computer devices in a computer system that include one or more processors operatively connected to one or more memory elements…the one or more memory elements may include processor executable code that may be executed by the processors to provide for processing and documenting digital transactions…“trading platform 1000 may be accessible via a graphical user interface (GUI), presented on a desktop or mobile computing system, such as a first user device 1002a or a second user device 1002b via a communications network or bus 10…communications network 10 may include any electronic communications network, including the Internet, a cellular network, a wireless network (such as WiFi or Bluetooth to name a few) or the like”, para. 00111 of the specification stating “first user will generate and send a purchase order to the trading platform 1000 using a first user computer device 1002a, which may be a personal computer, laptop, mobile computer or 
Dependent claims 2-11, 13-19, and 20, recite similar generic computer components as the independent claims, such as “the trading platform computer system, the secure log, the first user device, the second user device, and a third user device”.  The judicial exception is not integrated into a practical application because the 

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “the trading platform computer system, the secure log, the first user device, the second user device, and a third user device” to perform the steps of independent claim 1 for: (a) receiving, identification information from at least a first user device associated with a first user; (b) identifying the first user based on the identification information; (c) receiving purchase order information from the first user device including a digital signature based on a first user certificate associated with the first user; (d) sending, to at least one second user device associated with a second user, the purchase order including a purchase identification number associated with the purchased order; (e) receiving a confirmation of the purchase order from the second user device, the confirmation including a second digital signature based on the certificate associated with the second user; (f) generating a second confirmation message indicating acceptance of the purchase order by the second user including the signatures of the first user and the second user; (g) sending to at least the first user device and the second user device, the second confirmation message; (h) generating a report including the purchase order, the confirmation message, the purchase identification number and the signatures of the first user and the second user; and (i) recording the report in a secure log, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the instant application claims which recite: “receiving…identification information; receiving…purchase order information; sending…the purchase order; receiving…a confirmation of the purchase order; sending…the second confirmation message”.  Furthermore, MPEP 2106.05(d)(ii) Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “identifying…the first user based on the identification information, generating…a second confirmation message, and generating…a report”.  MPEP 2106.05(d)(ii) provides that electronic recordkeeping (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)), and storing and retrieving information in memory (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “recording…the report in a secure log”.  Furthermore, the steps for “generating…a report” are also merely presenting results of an analysis akin to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) and are only generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).  Therefore, independent claim 1 is not patent eligible.  
In addition, the dependent claims 2-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed sending a request”, claim 8 for “receiving a second purchase order”, claim 12 for “sending …the purchase order”, and “receiving…a funds confirmation message”, claim 14 for “receiving…a purchase confirmation”, claim 15 for “receiving…a seller confirmation”, claim 17 for “sending …the report”, claim 20 for “sending…the agreement document” and “receiving…the agreement document”, and claim 21 for “transmitting…the report”, are also receiving and transmitting steps that are well-understood routine and conventional in accordance with MPEP 2106.05(d)(ii).  The steps of: claim 4 for “accessing…user information” and “comparing the identification information…”, claim 6 for “validating the digital signature”, claim 7 for “determining…whether the purchase order complies”, claim 9 for “generating a purchase identification number”, claim 18 for “generating…a tuple”, and claim 20 for “generating…an agreement document”, are also steps for performing repetitive storing…the purchase confirmation and the seller confirmation in the secure log”, and claim 20 for “storing…the agreement document”, are also steps for storing and retrieving information that are well-understood routine and conventional in accordance with MPEP 2106.05(d)(ii).  For these reasons, dependent claims 2-11, 13-19, and 20 also are not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-11, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 00/25246 to Jevans et al. (hereinafter referred to as Jevans), in view of US 2017/0011460 to Molinari et al. (hereinafter referred to as Molinari).

In regards to claim 1, Jevans discloses a method for processing and documenting a digital transaction (method for conducting electronic transactions between at least a first and second party using an electronic transaction document, page 5, lines 17-22, figs. 1-8) comprises: (a) receiving (at step 300 the electronic transaction document is created using content supplied to the transaction document server from the workflow system 90 via API 40, pages 20 and 21, figs. 1-8), at the trading platform computer system (transaction document system 10 comprises a transaction document server 30 implemented on an issuer’s computer system using an API 40 and a transaction document client 70 implemented on a recipients computer system using an API 40 or web-browser user interface (UI) 42, with business logic of a transaction implemented in a workflow system 90, pages 10-12, fig. 1), identification information (content of electronic transaction document may include a description of the issuer and recipients, date of issue, date the first signature was affixed to the document, description of the transaction, decorations to be included in the visible form of the document, the layout of the visible form, and a reference to the issuer’s certificate consisting of the name of the certificate issuing authority and composed with issuer’s  name as part of the signature information, page 19, figs. 1-8) from at least a first user device associated with a first user (transaction document content is supplied to the transaction document server 30 from the workflow system 90 via API 40, page 21, lines 1-22); (b) identifying, by the trading platform computer system, the first user (the transaction document server 30 verifies the identity 
Molinari, in the related field of trading systems utilizing a distributed blockchain ledger, teaches identifying the first user based on the identification information (the issuer user 105 is assigned an ID consisting of alphanumeric characters, para. 0052); and recording the report in a secure log (blockchain ledger maintains a record of all transactions, para. 0029).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Jevans with the ability to identify a user based on identification information and to record the report in a secure log as taught by the method of Molinari.  The motivation for doing so would have been to assign an issuer an ID to uniquely identify the issuer (Molinari, para. 0052) and to append the blockchain ledger to reflect events and criteria associated with the contracts for transferring securities (Molinari, para. 0044).

In regards to claim 2, modified Jevans discloses the method of claim 1, and further discloses wherein the identification information includes user credential associated with the first user (content of electronic transaction document may include a description of the issuer and recipients, date of issue, date the first signature was affixed to the document, description of the transaction, decorations to be included in the visible form of the document, the layout of the visible form, and a reference to the issuer’s certificate consisting of the name of the certificate issuing authority and composed with issuer’s  name as part of the signature information, page 19, figs. 1-8).

In regards to claim 5, modified Jevans discloses the method of claim 1, wherein the purchase order information includes product information, and price information (transaction document content includes a Transaction Document ID Number, description of the issuer and recipient, description of the transaction, content describing contractual terms (e.g. items purchased, price, etc.), and names and unique identifiers of all parties, page 20, figs. 1-8), but fails to disclose quantity information.
Molinari, in the related field of trading systems utilizing a distributed blockchain ledger, teaches quantity information (smart contract may be embedded with measures to ensure compliance and restrictions with parties agreeing to terms of the transfer such as price, quantity, timeframe, etc., para. 0048).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Jevans 

In regards to claim 6, modified Jevans discloses the method of claim 1, and further discloses wherein the receiving step (c) includes a step of validating the digital signature of the first user (validator module 44 incorporated into Transaction Document Server 30 and Client 70 checks the validity of an electronic transaction document and validates each signature (certificate) by verifying the certificate with the appropriate certificate authority (CA), page 12, lines 13-27, figs. 3-8).

In regards to claim 7, modified Jevans discloses the method of claim 1, wherein the receiving step (c) includes a steps of: (j) determining whether the purchase order complies with limitations associated with the first user (some transaction documents, such as purchase orders for amounts above a set amount, may require signatures of notaries or supervisors to complete a transaction as shown in figs. 6a and 6b, page 26, line 25 – page 27, line 6, figs. 1-8); and in the case where the purchase order does not comply (transaction document server 30 notifies the workflow 90 that an electronic document has been issued and a signature is pending and at step 604 the notary receives and verifies the electronic transaction document, page 27, fig. 

In regards to claim 8, modified Jevans discloses the method of claim 7, and further discloses a method comprising receiving (at step 602 the electronic transaction document is transmitted to a notary to notarize and affix its digital signature, page 27, figs. 1-8) a second purchase order signed by the at least one other user (Notary notarizes the electronic transaction document by affixing it digital signature to the electronic transaction and the merchant receives the notarized electronic transaction document at step 608, page 27, figs. 1-8) using a certificate associated with the at least one associated user (each signature in an electronic transaction document contains a signature certificate reference, page 17, lines 29-35, figs. 1-8).

In regards to claim 9, modified Jevans discloses the method of claim 1, and further discloses wherein the sending step (d) includes generating a purchase identification number uniquely associated with the purchase order and adding it to the purchase order sent to the second user (Data Definition 50 utilized by transaction document server 30 and client 70 including a worldwide unique ID for each individual electronic transaction document, consisting of a combination of the Issuer's Certificate Authority's ID, the Issuer's Certificate 

In regards to claim 10, modified Jevans discloses the method of claim 9, but fails to disclose wherein the purchase identification number is based on the type of product associated with the product information.
Molinari, in the related field of trading systems utilizing a distributed blockchain ledger, teaches wherein the purchase identification number is based on the type of product associated with the product information (the platform assigns the new offering a unique which identifies the associated security and which is embedded into the data tokens and blockchain ledger 175 entries for the associated securities, para. 0054).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Jevans with the ability to assign a purchase identification number to identify the product as taught by the method of Molinari.  The motivation for doing so would have been to assign a unique product ID for each new security product so that the associated security can be identified on the blockchain ledger (Molinari, para. 0054).

In regards to claim 11, modified Jevans discloses the method of claim 9, but fails to disclose wherein the purchase identification number is used as a seed to provide a tuple to be stored in the secure log operatively connected to the trading platform computer system.


In regards to claim 15, modified Jevans discloses the method of claim 14, and discloses a method further comprising: (k) receiving, by the trading platform computer system, a seller confirmation signed by the second user (once 

In regards to claim 16, modified Jevans discloses the method of claim 15, and discloses a method further comprising: (l) storing, by the trading platform computer system, the purchase confirmation and the seller confirmation in the secure log (the fully signed document is encrypted at step 518, copies sent to each recipient at step 520, and at step 522 the fully signed document is stored in the transaction documents table 64, page 25, figs, 1-8).

In regards to claim 17, modified Jevans discloses the method of claim 1, but fails to disclose a method further comprising: (j) sending, by the trading platform computer system, the report to a regulatory authority.
Molinari, in the related field of trading systems utilizing a distributed blockchain ledger, teaches sending, by the trading platform computer system, the report to a regulatory authority (information submitted by the potential investor may be stored on the blockchain ledger and made available to compliance or regulatory authorities, para. 0080).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention 

In regards to claim 18, modified Jevans discloses the method of claim 1, but fails to disclose wherein the recording step further comprises: generating, by the trading platform computer system, a tuple based on the report, where a purchase identification number is used as a seed and the additional information is used as a second part of the tuple; and storing the tuple in the secure log.
Molinari, in the related field of trading systems utilizing a distributed blockchain ledger, teaches wherein the recording step (blockchain ledger 175 may be updated with new blocks to identify any event relevant to issuing or transferring securities and any events associated with smart contracts on the system 100, para. 0070) further comprises: generating, by the trading platform computer system, a tuple (per the applicant’s specification, the Examiner is interpreting a tuple as a digital signature paired with hashed information) based on the report, where a purchase identification number is used as a seed and the additional information is used as a second part of the tuple (a Product ID, Issuer ID or Investor ID (or any combination thereof) may be used as inputs to the hashing functions and/or as associated hash values in the on-way hashing algorithm to append entries to the blockchain ledger 
 
In regards to claim 19, modified Jevans discloses the method of claim 1, but fails to disclose wherein the secure log may be a computer log associated with the trading platform computer system and may include log information associated with each event associated with the trading platform computer system.
Molinari, in the related field of trading systems utilizing a distributed blockchain ledger, teaches wherein the secure log may be a computer log associated with the trading platform computer system (blockchain ledger maintains a record of all transactions, para. 0029) and may include log information associated with each event associated with the trading platform computer system (blockchain ledger 175 may be updated with new blocks to 

In regards to claim 20, modified Jevans discloses the method of claim 1, and discloses a method further comprising: (j) generating, by the trading platform computer system, an agreement document (at step 300 the electronic transaction document is created using content supplied to the transaction document server from the workflow system 90 via API 40, pages 20 and 21, figs. 1-8) indicative of a transaction associated with the purchase order (transaction documents may include offer letters, purchase orders, acceptance letters, receipts, sales slips, etc., and the transaction documents identify the terms of the transaction, the responsibilities of the parties, an products, services, or moneys exchanged, page 8, figs. 1-8); (k) sending, by the trading platform computer system to at least the first user device and the second user device (issuer encrypts the electronic transaction document for transmission and at step 304 the Transaction Document Server 30 transmits the electronic transaction document to the Transaction Document Client 70, 
Molinari, in the related field of trading systems utilizing a distributed blockchain ledger, teaches storing in the secure log (blockchain ledger maintains a record of all transactions, para. 0029).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Jevans with the ability to store in a secure log as taught by the method of Molinari.  The motivation for doing so would have been to append the blockchain ledger to reflect events and criteria associated with the contracts for transferring securities (Molinari, para. 0044).

In regards to claim 21, modified Jevans discloses the method of claim 1, but fails to disclose a method further comprising: (j) transmitting, by the trading platform computer system, the report to a regulatory authority.
Molinari, in the related field of trading systems utilizing a distributed blockchain ledger, teaches transmitting, by the trading platform computer system, the report to a regulatory authority (information submitted by the potential investor may be stored on the blockchain ledger and made available to compliance or regulatory authorities, para. 0080).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Jevans with the ability to provide the report to regulatory authorities as taught by the method of Molinari.  The motivation for doing so would have been to comply with anti-money laundering laws and other regulations (Molinari, para. 0080).

Claims 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jevans, in view of Molinari, and further in view of WO 2012176273 to Matsubara (hereinafter referred to as Matsubara machine translation).

In regards to claim 3, modified Jevans discloses the method of claim 1, but fails to disclose wherein the identification information includes a username and a password associated with the first user.
Matsubara, in the related field of online transactions, teaches wherein the identification information includes a username and a password associated 

In regards to claim 4, modified Jevans discloses the method of claims 1, but fails to disclose wherein the identifying step includes a step of accessing, by the trading platform computer system, user information associated with a plurality of validated users and comparing the identification information to the user information to identify the first user.
Matsubara, in the related field of online transactions, teaches wherein the identifying step includes a step of accessing, by the trading platform computer system, user information associated with a plurality of validated users (information such as an address and name or phone is registered in the personal authentication server and a personal ID and password are issued to the registered user and when depositing a pair of personal ID are input and authentication is performed depending on whether the pair matches, Matsubara machine translation, Matsubara machine translation, page 11) and 

In regards to claim 14, modified Jevans discloses the method of claim 1, and discloses a method further comprising: (j) receiving, by the trading platform computer system a purchase confirmation signed by the first user (issuer’s digital signature is inserted into the electronic transaction document and encrypted using the issuer’s certificate and generating a digest on the encrypted form of the electronic transaction document content, page 21, figs. 1-8), but fails to disclose a confirmation confirming receipt of the product.
Matsubara, in the related field of online transactions, teaches confirming receipt of the product (when the user receives the shipping product the user inputs information indicating that the product has been received together with the product ID and its own purchaser ID, Matsubara machine .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jevans, in view of Molinari, and further in view of US 9,818,110 to Kerner et al. (hereinafter referred to as Kerner).

In regards to claim 12, modified Jevans discloses the method of claim 1, but fails to disclose a method further comprising: (j) sending, by the trading platform computer system, the purchase order to a third user device associated with a third user (at step 602 the electronic transaction document is transmitted to a notary to notarize and affix its digital signature, page 27, figs. 1-8), where the third user is a trusted entity with authority to release funds (some transaction documents, such as purchase orders for amounts above a set amount, may require signatures of notaries or supervisors to complete a transaction as shown in figs. 6a and 6b, page 26, line 25 – page 27, line 6, figs. 1-8); and (k) receiving, by the trading platform computer system from the third user device, a confirmation message (Notary notarizes the electronic transaction document by affixing it digital signature to the 
Kerner, in the related field of facilitating online transactions, teaches receiving a funds confirmation message (the funds confirmation message 612 is returned from the remote server for display to the webpage 600, col. 12, lines 3-25, fig. 8) confirming there are sufficient funds to complete the purchase (the funds confirmation message 612 provides an indication to the user that the user’s account contained sufficient funds to complete the transaction, col. 12, lines 11-25, fig. 8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Jevans with the ability to include quantity information as taught by the method of Kerner.  The motivation for doing so would have been to confirm to the user that the user’s account contained sufficient funds (Kerner, col. 12, lines 3-25).

In regards to claim 13, modified Jevans discloses the method of claim 12, and further discloses wherein the sending step (j) and the receiving step (k) are performed before step (e) (Notary notarizes the electronic transaction .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fischer (US 5005200) teaches a public key cryptographic system with enhanced digital signature certification.
Sheng et al. (US 2017/0228731) teaches an auditing apparatus and method for transaction records.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        3/18/2022